Citation Nr: 1313846	
Decision Date: 04/25/13    Archive Date: 05/03/13

DOCKET NO.  08-22 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a disorder manifested by recurrent fevers and night sweats.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a right ankle disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from November 6, 1978 to March 3, 1979, February 8, 1985 to February 24, 1985, and from June 27, 1987 to July 11, 1987. 

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2006 rating decision of the St. Louis, Missouri, Regional Office (RO), of the Department of Veterans Affairs (VA).  The case is currently under the jurisdiction of the New Orleans, Louisiana RO.  

In November 2012, the Veteran was afforded a videoconference hearing before undersigned Acting Veterans Law Judge rendering the determinations in these claims, and who was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).


FINDING OF FACT

The Veteran does not have a disorder manifested by recurrent fevers and night sweats, a right knee disability, or a right ankle disability, that was caused by his service.  


CONCLUSION OF LAW

A disorder manifested by recurrent fevers and night sweats, a right knee disability, and a right ankle disability, were not caused by the Veteran's service.  38 U.S.C.A. §§ 101, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2012). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The Veteran asserts that he is entitled to service connection for a disorder manifested by recurrent fevers and night sweats, a right knee disability, and a right ankle disability.  

In general, service connection may be established for a disability resulting from an injury suffered or disease contracted in the line of duty, or for aggravation of a pre- existing injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d). 

The term "veteran" is defined in 38 U.S.C.A. § 101(2) (West 2002) as "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  The term "active military, naval, or air service" includes active duty, and "any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2012); see Biggins v. Derwinski, 1 Vet. App. 474, 477-478 (1991). 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing ACDUTRA or injury incurred or aggravated by inactive duty training (INACDUTRA). 38 U.S.C.A. §§ 101(24), 106, 1110 (West 2002 & Supp. 2012).  Under 38 U.S.C.A. § 101(22)(a) and (c)  ACDUTRA means, in pertinent part, full-time duty in the Armed Forces performed by Reserves for training and full-time duty as members of the Army National Guard or Air National Guard of any State. 

A service connection claim based on a period of ACDUTRA must be based on a showing that a disease or injury was incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24).  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service" and the claimant would not achieve veteran status for purposes of that claim.  See 38 U.S.C.A. § 101(2)-(24); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998). 

A "physician's statement" from P.A.G., M.D. indicates that the Veteran had been treated on February 28, 1985, and March 4, 1985, and that the Veteran was considered disabled from the performance of his duties between February 28, 1985, and March 6, 1985, due to a "fever of uncertain etiology possibly malaria."  The report notes that the Veteran needed further workup as long as his fever continued.  

The Veteran's service treatment reports show that on February 28, 1985, he was treated for a history of a fever of 102 degrees, with complaints of fever and chills, arthralgia, and severe headache which began while he was in Panama.  The assessment was probable malaria.  A blood hematology test performed that day did not reveal any malarial parasites.  On March 6, 1985, the Veteran was treated at Keesler Air Force Base (AFB) for frequent night-time increased temperature.  The Veteran reported that he had received civilian treatment without objective findings.  He further reported that he had had a fever and a slight cough and nasal symptoms.  The report indicates he had been started on Penicillin on March 3rd, and further notes that the examiner was "unsure of diagnosis but concerned about malaria or other infection."  The report indicates that the problem had been gradually subsiding over the last ten days since onset, and that he was currently asymptomatic and without specific complaint.  On March 9, 1985, the Veteran was admitted to the Keesler Medical Center for about ten days.  These reports show the following: the Veteran reported a history of fever, chills, and sweats following about 16 days of service in Panama, during which time he had been on Chloroquine prophylaxis for malaria.  He was treated by a local physician shortly after his return, and his smears for malaria were negative.  The Veteran was noted to have daily fever spikes to greater than 102 degrees for about three days, following which he gradually became afebrile.  A urine culture was negative, as were four blood cultures, four malaria smears, stool culture tests, serum titers, and three stool O&P (ova and parasite) tests.  The assessment was that the patient had "recurrent fevers of unknown etiology, possibly secondary to a viral infection which has resolved at this time."  

A "statement of medical examination and duty status" (DA Form 2173) ("LOD report"), dated in March 1985, notes a history of civilian outpatient treatment on two occasions for a fever of unknown origin.  The report indicates that the injury is likely to result in a claim against the Government for future medical care, that temporary disability may result, that the Veteran was on active duty for training between February 8th and February 24th of 1985, and that the injury was incurred in the line of duty.  The report notes, "Individual returned from Panama with fever and chills."  A cover letter for the LOD report, dated March 8, 1985, indicates that incapacitation pay may result because of the injury or disease.  

The Veteran's service treatment reports show that on July 8, 1987, he was treated for complaints of right shin and ankle pain.  On examination, there was a full range of motion, with pain on flexion and extension.  The joint was stable, with no swelling.  The assessment was ankle strain.  A July 14, 1987, report notes a diagnosis of prepatellar bursitis, traumatic, right knee, symptomatic.  Treatment involved a knee immobilizer and a prescription for medications.  A July 20, 1987, report notes the same diagnosis as the July 14th report, and that the immobilizer had been removed.  The Veteran was given Nasopryn. 

A report (DD Form 689), dated July 8, 1987, notes shin pain and ankle pain, incurred in the line of duty.  The report also notes "ankle sprain," and that the Veteran was not to engage in running, or prolonged marching, and that he was given an Ace wrap.  

A "statement of medical examination and duty status" (DA Form 2173) ("LOD report"), dated in July 1987, indicates that the injury was not likely to result in a claim against the Government for future medical care, that the Veteran had been on active duty for training, and that the injury was incurred in the line of duty.  The report notes that the Veteran had been playing baseball when another player slid into him and knocked him down, injuring his right ankle and knee.  See also February 1988 service treatment report (indicating that the injury was in the line of duty).

An authorization for emergency civilian medical treatment, dated in July 1987, indicates that the Veteran was approved for medical care for a twisted knee, after sustaining ankle and knee injuries during a baseball game.  

A report from a private physician, L.F.M., M.D., dated in January 1988, states that the Veteran was seen on July 14, 1985, for evaluation of a painful right knee that was injured on July 6, 1987, while playing baseball.  The report shows the following: the Veteran reported pain in his shin and ankle region.  There was no pain and swelling around the knee, which had increased in temperature and cystic sensation.  There was no ligamentous instability, and no evidence of internal derangement.  He had minimal discomfort on or around the right ankle and could not walk on it.  X-rays of the right knee did not show any significant findings.  The knee was aspirated and he was placed in a knee immobilizer, and given a prescription for Keflex and Vidodin.  The presumptive diagnosis was prepatellar bursitis of a traumatic right knee, symptomatic.  The Veteran returned on July 20, 1987, at which time the immobilizer was removed and he was doing much better, but there was still some residual swelling and slight redness.  He was put on Nasopryn and advised not to do any squatting.  He did not return for a scheduled appointment the following week.

Service medical treatment reports include examination reports, dated in January 1987, January 1991, and January 1996, apparently performed in association with Army National Guard (ANG) service, which show that the Veteran's clinical evaluation was entirely normal, to include normal lower extremities, and feet.  The January 1987 examination report notes a history of "Hospitalized FUO" (fever unknown origin) 1986 NCNS (no complications, no sequalae).  Associated "reports of medical history" ("ROMH") for each examination report show that the Veteran denied having a history of swollen or painful joints, "arthritis, rheumatism or bursitis" (except in January 1991), "bone, joint or other deformity," "'trick' or locked knee," or foot trouble.  In each case, they show that the Veteran was noted to have a history of hospitalization at Keesler AFB for a fever in 1985, and that the Veteran stated that he was in good health and taking no medications.  

As for the post-service treatment reports, reports from the Orthopaedic Clinic of Mandeville ("OCM"), dated between May and July of 2002, show that the Veteran was treated for a right lower extremity injury after he twisted his ankle while stepping off of a truck while carrying a sheet of plywood.  He complained of knee, ankle, and leg soreness, primarily at the ankle.  An X-ray of the right ankle was within normal limits.  A May 9, 2002, report shows that he denied any past history of ankle problems.  The impression was lateral ankle sprain, grade II.  He was placed in a short leg walking cast, and one week of temporary total disability was recommended.  Later that month, he was placed in a cam walker and instructed on home and organized physical therapy.  The impression was left ankle sprain, resolving.  The final report, dated in July 2002, contains an impression of ankle sprain, resolving, with some mild activity-related tendinitis pain.  

A report from the Summit Surgery Center, dated in June 2005, and a report from A.T.P., M.D., dated in December 2005, show that the Veteran was treated for complaints of joint pain unrelated to the issues on appeal.  The reports indicate that the Veteran denied a history of fever.  

A private treatment report, dated in May 2006, indicates that the Veteran reported a history of having "malarial sweats (not malaria)."

A decision of the Social Security Administration (SSA), dated in April 2007, shows that the Veteran was noted to have been employed as a painter.  The SSA determined that the Veteran was disabled as of December 2004, due to back and neck disabilities.   

A report from T.A.L., M.D., dated in May 2007, notes that the Veteran had injured his knee on July 7, 1987, and states that he has had "flare ups of pain and swelling in his right knee and ankle requiring care by an orthopedist on a regular basis."  The physician concluded, "After reviewing the records, it is more likely that not that his knee and ankle problems are a result of the injury while on duty in 1987."

A report from C.K., M.D., dated in June 2008, shows that this physician stated that he had evaluated the Veteran for ongoing fever and drenching sweats dating back to 1985 while on duty in Panama, that he was "hospitalized in Panama at that time, and has had this chronic condition since 1985."  He further states, "We are still in the process of investigation in our pursuit of the etiology of his condition, but it appears more likely than not, related to something he acquired or was exposed to at the time of his active military duty in Panama."  

A VA infectious, immune, and nutritional disabilities examination report, dated in August 2011, shows that the examiner indicated that the Veteran's entire record had been reviewed.  The examiner stated, "It is difficult at this juncture to decide what the patient had in 1985. The patient seems to continue to have symptoms of sweats and periodic chills but all the tests that have been run to determine the etiology have remained negative.  Without a secure diagnosis, it is as likely to be related to his period of military service as to pretend that it is not."  

A VA joints examination report, dated in August 2011, shows that the examiner stated that the Veteran's claims file had been reviewed.  The report notes a history of an injury to the right ankle and knee in the mid-1980s, multiple right ankle sprains thereafter (some of which were treated and some which were not), and a workmen's compensation accident involving his right ankle in the mid-1990s.  An X-ray report for the right knee contains an impression of "normal appearance right knee."  An X-ray report for the right ankle contains an impression of "mild calcaneal spurring, otherwise negative."  The diagnosis was normal bilateral knees and ankles.  The examiner concluded that right knee and ankle conditions were not caused by or a result of military service, explaining that the Veteran's X-rays for his right ankle and knee were normal, such that it is not likely he suffered any significant event during military service.  

A statement from T.L., M.D., dated in December 2012, states that he has been treating the Veteran since 2003, that he has had intermittent sweats since 1985 after serving in Central America, and that so far, no definite mechanism has been identified but he continues to have symptoms.  See also December 2012 report of treatment by Dr. T.L. (noting a complaint of a long history of sweats, and use of doxycycline).

A statement from a physician's assistant at the Multipractice Clinic, dated in January 2013, states that the Veteran has been a patient for over a year, that he has primarily been treated for hypertension and hyperlipidemia, and that he has complained of a 28-year history of recurrent sweats and fever.  He reported having seen "multiple military and lay physicians and undergone significant work-up and evaluation, all of which have been inconclusive.  However, all physicians seem to concur that his symptoms are real."  She states that, "After a review of some of these records, it appears that all physicians agree that this issue is logically connected to his service in Panama with a possible viral or parasitic cause."

As an initial matter, the Board finds that the Veteran is not a credible historian with respect to the subject claims.  He has asserted that he has had ongoing "drenching sweats" and fevers since 1985, and right knee and ankle symptoms since 1987.  However, the Veteran denied knee and foot symptoms in his (ANG) reports of medical history, dated in January 1991 and January 1996.  In fact, the associated ANG service examination reports show that his lower extremities and feet were clinically evaluated as normal.  There is also no relevant post-service medical treatment for any of these symptoms dated prior to treatment for a right lower extremity injury in May 2002, which is no less than 14 years after his most recent period of ACDUTRA.  Moreover, in May 2002, he was treated for a right lower extremity injury associated with his employment, and at that time he denied a history of ankle problems.  See May 9, 2002 OCM report.  There is also no post-service medical record that reflects complaints of ongoing right lower extremity symptoms since service that is dated prior to May 2007 (Dr. T.A.L.'s report), which is approximately two years after the Veteran filed his claim in May 2005.  Finally, although he indicated a history of fever in March 2005, other private reports, dated in June and December of 2005, indicate that he denied a history of fever.  In summary, this evidence shows that his assertions of ongoing symptomatology are inconsistent with, and contradicted by, his medical records.  The Board therefore finds that he is not a credible historian with respect to the claims on appeal.  See Wilson v. Derwinski, 2 Vet. App. 16, 19-20 (1991); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (in determining whether documents submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant).

The Board further finds that the claims must be denied due to the absence of evidence of a current disorder manifested by recurrent fevers and night sweats or disorders of the right knee and ankle at any time since the filing of the Veteran's claims.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  With regard to the Veteran's claim for a disorder manifested by recurrent fevers and night sweats, VA generally does not grant service connection for symptoms which have not been associated with trauma or a disease process.  See Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  The decision of the Federal Circuit is consistent with the controlling law, which requires a disability and a disease or injury.  See e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (under 38 U.S.C.A. §§ 1110 and 1131, an appellant must submit proof of a presently existing disability resulting from service in order to merit an award of compensation); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Board further notes that the Veteran is not shown to have served in the Persian Gulf theater, and that the laws pertaining to undiagnosed illnesses are not for application.  See 38 U.S.C.A. § 1117 (West 2002 & Supp. 2012); 38 C.F.R. § 3.317 (2012).

In this case, the Veteran was treated for a fever of unknown origin in 1985.  He was extensively tested during about ten days of hospitalization at Keesler AFB Medical Center.  However, all testing was negative.  The final assessment noted recurrent fevers of unknown etiology, possibly secondary to a viral infection, "which has resolved at this time." (emphasis added).  The service physician's conclusion that the Veteran's condition was resolved is additionally consistent with a January 1987 ANG service examination report, which notes a history of hospitalization for a fever unknown origin, and that this condition had no complications, and no sequalae ("NCNS").  It is also consistent with ANG service examination reports, dated in January 1991 and January 1996, which show no relevant complaints, findings, or diagnoses.  In each case, the associated ROMHs show that the Veteran stated that he was in good health.  In fact, apart from a single complaint of sweats in 2006 (with no relevant findings or diagnoses), the earliest relevant medical evidence is dated in 2008, which is about 22 years after his treatment at Keesler AFB.  Finally, although the Board notes that several health care providers have asserted that the Veteran has recurrent fevers and sweats that are related to his 1985 ACDUTRA, two of these (by Dr. C.K. and Dr. T.L.) are "by history" only, and appear to have been based on the Veteran's assertions of ongoing symptomatology.  However, the Board has found the Veteran's assertions of the existence of continued relevant symptoms since service to be inconsistent, contradicted by statements of medical history, and therefore lacking in credibility.  Therefore, these opinions are based on an incorrect history, and are afforded no probative value.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).  In addition, neither opinion provides a diagnosis or otherwise identifies a disease process.  Gilpin.  With regard to the August 2011 VA opinion, the U.S. Court of Appeals for Veterans Claims (Court) has stated that a medical report "must be read as a whole."  Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012); see also Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012).  In this case, the VA examiner stated that the Veteran "seems to continue to have symptoms of sweats and periodic chills," however, he stated that "all the tests that have been run to determine the etiology have remained negative."  He further stated, "Without a secure diagnosis, it is as likely to be related to his period of military service as to pretend that it is not." (emphasis added).  When read in context, this opinion therefore clearly shows that no underlying disease process has been identified.  In summary, the Board has determined that the medical evidence clearly shows that an underlying disease process has never been identified.  Gilpin; Brammer.  

On a separate and independent basis, the Board notes that the Veteran's condition was determined to have been resolved upon discharge from Keesler Medical Center in 1985.  There is no relevant medical evidence for many years following this treatment.  The Veteran is therefore not shown to have had a "chronic" condition during ACDUTRA.  See 38 C.F.R. § 3.303(b) ("For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word 'Chronic.'").  In addition, a fever of unknown origin is not recognized as a chronic condition under 38 C.F.R. § 3.303(a).  In a recent decision, Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit held that the theory of "continuity of symptomatology" can be used only in cases involving those conditions explicitly recognized as chronic at 38 C.F.R. § 3.309(a).  Accordingly, based on all of the foregoing, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied. 

With regard to the claims for a right knee disability, and a right ankle disability, these claims must also be denied.  The Veteran asserts that he currently has these disabilities due to a July 1987 baseball injury.  Service medical records show that on July 8, 1987, he was treated for complaints of right shin and ankle pain.  There is no evidence to show right knee or right ankle pathology at that time.  ANG service examination reports, dated in January 1991 and January 1996 (between four and nine years after the 1987 injury) show that the Veteran's lower extremities and feet were clinically evaluated as normal, and that the Veteran denied a history of any knee or foot symptoms.  The next medical evidence indicating the presence of a right lower extremity disorder is dated in 2002, about 15 years after the 1987 injury.  This lengthy period weighs against the claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection).  Moreover, OMC reports show that in May 2002, the Veteran was treated for a right lower extremity injury after he twisted his ankle while at work.  In summary, the Veteran is not shown to have sustained a chronic right knee or right ankle disorder during his ACDUTRA.  See 38 C.F.R. § 3.303(b).  In addition, the Veteran is not shown to have a right knee or right ankle disorder that is recognized as a chronic condition under 38 C.F.R. § 3.303(a), therefore, service connection under a theory of "continuity of symptomatology" cannot be used to grant the claim.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In August 2011, a VA examiner concluded that right knee and ankle conditions were not caused by or a result of military service, explaining that the Veteran's X-rays for his right ankle and knee were normal, such that it is not likely he suffered any significant event during military service.  This opinion is considered to be highly probative, as it is shown to have been based on a review of the Veteran's claims files, and it is accompanied by a sufficient explanation.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion); Neives- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The Board therefore finds that the preponderance of the evidence is also against the claims for service connection for right knee and ankle disorders, and that these claims must also be denied.  

Although the Board has considered the May 2007 opinion of Dr. T.A.L., this is not shown to have been based on a review of the Veteran's claims files, or any other detailed and reliable history, and it appears to have been based on the Veteran's reports of ongoing symptomatology.  However, the Veteran has been found lacking in credibility with respect to these claims, and the examiner does not provide a basis for the conclusion that there was a chronic right knee or right ankle disorder during ACDUTRA.  In this regard, she states that the Veteran has received "care by an orthopedist on a regular basis," however, no such care is shown.  Finally, Dr. T.A.L. does not discuss the Veteran's documented 2002 injury to his right lower extremity.  Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (medical opinions as to a nexus may decline in probative value where the physician fails to discuss relevant documented medical history).  This opinion is therefore afforded little probative value.  Prejean; Neives- Rodriguez; Coburn; Kowalski.  

Lay evidence can be considered competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The issues on appeal are based on the contentions that the Veteran has a disorder manifested by recurrent fevers and night sweats, a right knee disability, and a right ankle disability, due to service.  Normally his statements would be considered competent evidence to show that he experienced the claimed symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  However, as noted above, the Veteran has been found to be lacking in credibility with respect to all of the claims on appeal.  In addition, he does not have the requisite skills, knowledge, or training, to be competent to state whether his symptoms were sufficient for a diagnosis of any of the claimed conditions, or whether any of the claimed disabilities are related to his service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, they are outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this case, the Veteran's service treatment records have been discussed.  His post-service medical records do not show any relevant evidence prior to 2002, which is about 15 years after the most recent period of ACDUTRA service in issue.  A VA health care provider has issued an opinion in which he determined that the Veteran did not sustain a right knee or right ankle injury during service.  With regard to the claim for a disorder manifested by recurrent fevers and night sweats, the Board has determined that the medical evidence clearly shows that an underlying disease process has never been identified.  Therefore, given the foregoing, the Board finds that the service treatment reports, and the post-service medical evidence, outweigh the Veteran's contentions to the effect that he has the claimed disabilities that are related to service. 

The Board has considered the applicability of "benefit of the doubt" doctrine, however, the record does not demonstrate an approximate balance of positive and negative evidence as to warrant the resolution of this matter on that basis.  38 U.S.C.A. § 5107(b).  Accordingly, the Board finds that the preponderance of the evidence is against the claims, and that the claims must be denied.  


II.  The Veterans Claims Assistance Act of 2000

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) and as interpreted by the United States Court of Appeals for Veterans Claims (the Court), have been fulfilled by information provided to the Veteran in a letter from the RO dated in May 2005.  This letter notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claim, and identified the Veteran's duties in obtaining information and evidence to substantiate his claims.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's VA and non-VA medical records, and SSA records.  The Veteran has been afforded examinations, and etiological opinions have been obtained.  The Veteran was also given a period of 60 days to provide additional evidence of a current disorder with respect to his claims at the time of his hearing before the Board in November 2012, but did not take the opportunity to do so.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

The Veteran and his representative have not argued that any error or deficiency in the accomplishment of the duty to notify has prejudiced him in the adjudication of his appeal.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law  imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  In view of the above, the Board finds that the notice requirements pertinent to the issue on appeal have been met. 

In summary, the Board finds that the available medical evidence is sufficient for an adequate determination of the claims on appeal.  There has also been sufficient compliance with all pertinent VA laws and regulations and to move forward with these claims does not cause any prejudice to the Veteran.


ORDER

The claim for service connection for a disorder manifested by recurrent fevers and night sweats is denied.  

The claim for service connection for a right knee disability is denied.

The claim for service connection for a right ankle disability is denied.




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


